Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (Pub. No.: US 2018/0053462 A1).
With respect to Claim 1, Bae discloses a display device (fig. 5; ¶73), comprising: a display panel (fig. 5, item PNL; ¶74) including a plurality of pixels (fig. 5, item P; ¶76); a zone compensating circuit (fig. 3, item SC; fig. 18, items 11 and 12 ; ¶12; ¶64-65; ¶136; ¶138) which divides the display panel into a plurality of unit blocks, obtains load values of input image data for the unit blocks (¶71, via sensing lines), and generates corrected image data by correcting the input image data based on the load values (¶90-91; ¶94), wherein each of the load values corresponds to one of the unit blocks (¶129, a unit block corresponds to a divided panel line that is supplied with a reference voltage and is a sensing line); and a display panel driver (fig. 18, item 12; ¶135-136) which generates a data signal for displaying an image on the display panel based on the corrected image data, wherein, when grayscale values included in the input image data are the same, a luminance of the image displayed on the display panel is decreased moving away from a center of a reference block having a largest load value among the unit blocks based on the corrected image data (¶10, “a difference in luminance and color between pixels of the same gray level may be caused by the position of the subpixels of the display panel”; ¶60, “As the screen size of the display device increases, lengths of the branch lines L1 and L2 increase as well. The lengths of the first and second branch lines L1 and L2 may vary depending on a position of a pixel of a display panel… As a branch point of the reference voltage Vpre is far away from the power circuit DC-DC, a level difference between first and second reference voltages Vpre1 and Vpre2, which are separated into different paths via the branch lines L1 and L2, may increase due to a difference between the lengths of the first and second branch lines L1 and L2 after the branch point.” – see a decrease in luminance moving away from the power circuit among panel lines that have the same grayscale value).
With respect to Claim 14, claim 1 is incorporated, Bae discloses wherein the zone compensating circuit generates the corrected image data by applying a predetermined look-up table to the input image data, and the look-up table includes luminance gain values corresponding to a distance from the center of the reference block (¶157).
With respect to Claim 15, Bae discloses a display device (fig. 5; ¶73), comprising: a display panel (fig. 5, item PNL; ¶74) including a plurality of pixels (fig. 5, item P; ¶76); a zone compensating circuit (fig. 3, item SC; fig. 18, items 11 and 12 ; ¶12; ¶64-65; ¶136; ¶138) which divides the display panel into a plurality of unit blocks, obtains data variation values of input image data for the unit blocks (¶71, via sensing lines), and generates corrected image data by correcting the input image data based on the data variation values (¶90-91; ¶94), wherein each of the data variation values corresponds to one of the unit blocks (¶129, a unit block corresponds to a divided panel line that is supplied with a reference voltage and is a sensing line); and a display panel driver (fig. 18, item 12; ¶135-136) which generates a data signal for displaying an image on the display panel based on the corrected image data, wherein, when grayscale values included in the input image data are the same, a luminance of the image displayed on the display panel is decreased moving away from a center of a reference block having a largest data variation value among the unit blocks based on the corrected image data (¶10, “a difference in luminance and color between pixels of the same gray level may be caused by the position of the subpixels of the display panel”; ¶60, “As the screen size of the display device increases, lengths of the branch lines L1 and L2 increase as well. The lengths of the first and second branch lines L1 and L2 may vary depending on a position of a pixel of a display panel… As a branch point of the reference voltage Vpre is far away from the power circuit DC-DC, a level difference between first and second reference voltages Vpre1 and Vpre2, which are separated into different paths via the branch lines L1 and L2, may increase due to a difference between the lengths of the first and second branch lines L1 and L2 after the branch point.” – see a decrease in luminance moving away from the power circuit among panel lines that have the same grayscale value).

Allowable Subject Matter
Claims 2-13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a display device comprising a display panel, a zone compensating circuit which divides the display panel into a plurality of unit blocks; and a display panel driver; wherein the zone compensating circuit generates the corrected image data by applying a luminance gain curve to the input image data, wherein the luminance gain curve includes luminance gain values corresponding to a distance from the center of the reference block, and wherein the zone compensating circuit decreases the luminance gain values of the luminance gain curve as the distance from the center of the reference block increase OR wherein the zone compensating circuit obtains the data variation values of the input image data by comparing load values of the input image data corresponding to a current frame with load values of the input image data corresponding to a previous frame for each unit block including all the base limitations. 

Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a driving method of a display panel including a plurality of pixels, comprising: dividing the display panel into a plurality of unit blocks; obtaining load values of input image for the unit blocks, wherein each of the load values corresponds to one of the unit blocks OR obtaining data variation values of input image data for the unit blocks, wherein each of the data variation values corresponds to one of the unit blocks; extracting a reference block with a largest load value OR data variation value among the unit blocks; generating corrected image data by correcting the input image data based on the reference block and the load values OR data variation values; and displaying an image on the display panel based on the corrected image data including all the base limitations. The closest prior art is Park et al. (Pub. No.: US 2015/0255019) which teaches all of the limitations shown in fig. 9 except “extracting a reference block .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/               Examiner, Art Unit 2621                                                                                                                                                                                         
/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621